DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 08/19/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange Robert (DE102016219518A1, English machine translation, hereinafter “Robert”, cited by applicant) in view of Trail et al. (US 2018/0048880).
Regarding claim 1,  Robert teaches an illumination device (10) for time-of-flight detection (figs. 1 and 3), comprising: a light emitting unit (12) configured to emit a light ray pattern for generating a light pattern; and a lens portion (15) configured to focus the emitted light ray pattern at a predetermined focal point at a predefined distance to the lens portion for generating the light pattern ([0005] and [0022]).
Robert fails to teach the light ray pattern includes dots.
However, Trail teaches illumination device (320, figs. 3 and 4) for time-of-flight detection (120) comprising a light emitting unit (342, 344 and 346) configured to emit a light ray pattern; a lens portion (348); and wherein the light ray pattern includes dots ([0039]).
In view of Trail’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to Robert by incorporating the teaching as taught by Trail so as to increase the illumination field of view (see Trail: [0039]).
Regarding claim 2, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the light emitting unit include at least one diffractive optical element for generating the light ray pattern (Robert: 18, fig. 3 and [0027].  Trail: 425, fig. 4).
Regarding claim 3, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the light emitting unit includes at least one laser element (Robert: [0025].  Trail: [0036] and [0048]).
Regarding claim 4, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the at least one laser element includes a vertical-cavity surface emitting laser (Robert: [0025].  Trail: [0019]).
Regarding claim 5, Robert as modified by Trail teaches all subject matter claimed as applied above.  Trail further teaches wherein the light emitting unit includes a plurality of laser elements, which are arranged in an array ([0019] and [0048]).
Regarding claim 6, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the lens portion includes a lens system (Robert: fig. 3 and [0022].  Trail: 415, fig. 4).
Regarding claim 8, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the lens portion is configured to adapt a light ray direction (Robert: fig. 1 and [0022].  Trail: [0048]).
Regarding claim 9, Robert as modified by Trail teaches all subject matter claimed as applied above. Both Robert and Trail further teach wherein the light emitting unit is further configured to adjust the intensity of the emitted light ray pattern (Robert: [0052].  Trail: [0042]).
Regarding claim 10, Robert teaches a time-of-flight system (figs. 1 and 3), comprising: an illumination device (10) for time-of-flight detection, including: a light emitting unit (12) configured to emit a light ray pattern for generating a light pattern; and a lens (15) configured to focus the emitted light ray pattern at a predefined focal point distant to the lens; and a time-of-flight sensor (22) for detecting reflected light originating from the emitted light ray pattern ([0005], [0021] and [0022]).
Robert fails to teach the light ray pattern includes dots.
However, Trail teaches illumination device (320, figs. 3 and 4) for time-of-flight detection (120) comprising a light emitting unit (342, 344 and 346) configured to emit a light ray pattern; a lens portion (348); a time-of-flight sensor (325); and wherein the light ray pattern includes dots ([0039]).
In view of Trail’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to Robert by incorporating the teaching as taught by Trail so as to increase the illumination field of view (see Trail: [0039]).
Regarding claim 11, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach wherein the light emitting unit is further configured to change its focal distance (Robert: [0049].  Trail: [0030] and [0036]).
Regarding claim 12, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach wherein the focus distance of the emitting light ray pattern is configured based on input parameters or a measured depth (Robert: [0052].  Trail: [0019], [0032] and [0047]).
Regarding claim 13, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach a circuitry configured to analyze the reflected light detected by the time-of-flight sensor (Robert: [0005] and [0023]-[0026], [0044] and [0045].  Trail: 330, fig. 3 and [0042]-[0048]).
Regarding claim 14, Robert teaches a method for time-of-flight detection, comprising: emitting a light ray pattern through a lens portion (15), thereby generating a light pattern at a predefined focal point at a predefined distance to the lens portion; and detecting reflected light originating from the emitted light ray pattern (figs. 1, 3, [0005] and [0021]-[0026]).
Robert fails to teach the light ray pattern includes dots.
However, Trail teaches method for time-of-flight detection (120, fig. 3) comprising emitting a light ray pattern (342, 344 and 346) through a lens portion (348); detecting reflected light originating from the emitted light ray pattern (325) and wherein the light ray pattern includes dots ([0039]).
In view of Trail’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to Robert by incorporating the teaching as taught by Trail so as to increase the illumination field of view (see Trail: [0039]).
Regarding claim 15, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach analyzing the reflected light (Robert: [0005].  Trail: [0042]-[0048]).
Regarding claim 16, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach analyzing the reflected light including determining a light pattern or valleys in the reflected light (Robert: fig. 9, [0023]-[0026], [0044] and [0045].  Trail: [0042]-[0048]).
Regarding claim 17, Robert as modified by Trail teaches all subject matter claimed as applied above.  Robert further teaches wherein the light pattern and valleys are detected, based on a threshold value ([0044]-[0046]).
Regarding claim 18, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach adjusting the intensity of the emitting light ray pattern (Robert: [0052].  Trail: [0042]).
Regarding claim 19, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach wherein the intensity is adjusted together with the light ray direction (Robert: fig. 10 and [0047].  Trail: [0042]).
Regarding claim 20, Robert as modified by Trail teaches all subject matter claimed as applied above.  Both Robert and Trail further teach calculating a depth, based on the detected reflected light (Robert: [0005].  Trail: [0042]-[0048]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert as modified by Trail as applied to claim 1 above, and further in view of Axelsson (US 2017/0371029, art of record).
Regarding claim 7, Robert teaches all subject matter claimed as applied above except for the lens portion (15, fig. 1 and [0022]) includes at least one liquid lens.
However, Axelsson teaches lens portion includes liquid lens ([0051] and [0052]).
In view of Axelsson’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Robert and Trail by incorporating the teaching as taught by Axelsson in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design options and utilizing an alternative material for the lens portion.
Response to Arguments
Applicant’s arguments, see Remark, filed 08/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robert, Trail and Axelsson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887